Title: Report of Committee to Ascertain Unfinished Business before Congress, 23 December 1775
From: Committee of the Continental Congress
To: 


                    
                        [23 December 1775]
                    
                    The Committee appointed to examine the journals and state what business remains still before Congress unfinished, have agreed to the following report.
                    
                        Report of the Proposed Articles of Confederation (adjourned from August last).
                        The Report of the Committee appointed to draw instructions for a Committee during Recess of Congress is on the table.
                        The Committee appointed to draw an answer to some ministerial proclamations have reported an answer to one of them only.
                        The Committee appointed to draw instructions to Colo. Irwin [James Irvine] have not yet reported.
                        Part of the report of the Committee appointed to take into their consideration the [state o]f [the co]lony of Virginia is on the table.
                        A report of the committee appointed to consider the information against persons refusing Continental currency is on the table.
                        A report from the same committee who were also instructed to consider an application from the Convention of N. York.
                        The Committee appointed to consider a petition for supplying the island of Grenada with lumber have made no report.
                        The Committee of the whole on the trade of the United colonies have not closed their report.
                        The report of a Committee appointed Nov. 23. to consider certain letters from General Schuyler is on the table.
                        The Committee appointed to consider the petition of [Peter] Berton have made no report.
                        The report of the Committee appointed to confer with the Indians now in this city is on the table.
                        The report of the committee appointed Dec. 18. to consider certain other letters from General Schuyler is on the table.
                        A report from the Committee appointed to prepare a plan for establishing expresses is on the table.
                        Part of a report from the Committee appointed to confer with Mr. Kirkland is still on the table.
                        A Committee appointed Nov. 23. to enquire into certain frauds have not yet made a final report.
                        The report of the Committee appointed to consider Dow’s [Douw’s] letter and the Indian treaty is still on the table.
                        Two Brigadier-generals remain to be appointed.
                        
                        An Information against persons selling tea is yet to be considered.
                        The report of the Commissioners for Indian affairs in Middle Department is on the table.
                        The report of the Commissioners for Indian affairs in Southern department is on the table.
                        The report of the Committee on Lord Sterlings letter is on the table.
                        The report of the Committee on the vessel taken in New Hampshire is on the table.
                        The report of the Committee appointed to repair to Ticonderoga to confer with Gen. Schuyler is on the table.
                        In addition to the above there is the following Business unfinished.
                        Report of the proposed Articles of Confederation (Reported before the last Adjournment).
                        Report of Secret Committee of Articles Necessary for supplying the Army (lies on the Table).
                        Committee for devising Ways and Means for supplying the Indian Nations with Goods (not yet reported).
                        Committee for inquiring after Virgin Lead, and Leaden Oar also after the cheapest method of making Salt (appointed before the Adjournment not yet reported).
                    
                